Title: To George Washington from David Forman, 21 September 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold Saturday 21st Sepr 1782
                  
                  Allthough I have had Accts from N.Y. several times since I had the Honour of Writing to your Excly I did not think any of them of Importance to Warnt the Expence of forwarding—This Morning I have Accts from  and I think may engage Your Excly full confidence that Sixty Transports most of them very large were all prepared to sail for Charles Town under the Convoy of four Frigates, for the purpose of bringing the troops and stores from that place to New York.  34 sails of Transports and Three Frigates Actually went out of Sandy Hook last Evening other wise coming down—Whether they went to Sea or come to Anchor the coming on of Night prevented the discovery and This Morning I have not heard.
                  As it is possable Your Excly may not have the printed Accts of the Naval force from the West Indies have enclosed it.
                  A Variety of Estimates that have come to hands induce me to beleve the British Army at New York and its dependencies are about 11500 Including those lately from Savannah—They are very Sickly. General Carlton had last Friday Weeke 26 large Flat botomed Boates fixed on Carrages—and there then were 96 Transports engaged in Governments Service.
                  I am this day allso Informed That some persons in New York of Inteligence are of opinion that an Attack is More than Medidateed on Boston—boath by Sea and land—I am well informed That a Number of Frigates and all the Transports not applyed for bringing the Garrison of Charles Town to New York were hawled round into the East River Near Hill Gate and That it is Expected the Troops will go through the Sound—Since the arrival of the West India Fleetes my greater industery has been used in Overhauling all These Rigging Masts, Spars &c. 24 Sail of the line are now Compleatly fit for Sea and lay at the Watering place under Stratin Island—The line Ships if they do go  to Boston must sail out of Sandy Hook. I have the Honr to be Your Excly Most obedt Humble Servt
                     David Forman
                     
                   